Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the RCE filed on 09/14/2021.
Claims 1, 10-11, 17-18 and 20 have been amended.	
Claims 1-20 are pending.

Response to Arguments


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
3.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Double Patenting

4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is

appropriate where the conflicting claims are not identical, but at least one examined application
claim is not patentably distinct from the reference claim(s) because the examined application
claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.,
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re
Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ
619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on a nonstatutory double patenting
ground provided the conflicting application or patent either is shown to be commonly owned
with this application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement.
5.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR
3.73(b).
6	. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,242,078. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent US 10,242,078
Instant Application 16250872
Claim1:
     Acomputer-implemented method,


     identifying a data dump and a predefined data structure;

     parsing the predefined data structure to
determine one or more identifiers within the
predefined data structure;






     determining that a match exists between one or more elements of the data dump and the one or more determined identifiers of the
predefined data structure; and

     formatting the data dump utilizing the
predefined data structure, in response to the
determining, including reversing hexadecimal
values in a portion of the data dump that is
mapped to a definition provided within the
predefined data structure to match the definition provided within the predefined data structure.
Claim1:
     A computer-implemented method,


     identifying a data dump and ap redefined
data structure;

     parsing the predefined data structure to
determine one or more identifiers within the
predefined data structure;


     



     determining that a match exists between one or more elements of the data dump and the one or more determined identifiers of the
predefined data structure; and

     formatting the data in response to the
determining, including changing values in the data dump utilizing a definition provided within the predefined data structure.
Claim 9:
     A computer program product  for formatting a data dump, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:


    identifying, by the processor, a data dump
and a predefined data structure;

     parsing, by the processor, the predefined
data structure to determine one or more
identifiers within the predefined data






     determining, by the processor, that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure; and

     formatting, by the processor, the data dump utilizing the predefined data structure, in response to the determining, including reversing, by the processor, hexadecimal values in a portion of the data dump that is mapped to a definition provided within the predefined data structure to match the definition provided within the predefined data structure.
 
Claim 11:
     A computer program product comprising
one or more computer readable storage media,
and program instructions collectively stored
on the one or more computer readable storage
media, the program instructions comprising
instructions configured to cause one or more
processors to perform a method comprising
computer program product for formatting a
data dump, the computer program product
comprising:


     identifying, by the one or more processors,
a data dump and a predefined data structure;

     parsing, by the one or more processors, the
predefined data structure to determine one or
more identifiers within the predefined data


     



     determining, by the one or more processors, that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure; and

     formatting, by the one or more processors the data dump in response to the determining, including changing values in the data dump utilizing a definition provided with the predefined data structure.

Claim 17:


     identifying a data dump and a predefined data structure;

     parse the predefined data structure to determine one or more identifiers within the predefined data structure;







     determine that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure; and

     format the data dump utilizing the predefined data structure, in response to the determination, including reversing hexadecimal values in a portion of the data dump that is mapped to a definition provided within the predefined data structure to match the definition provided within the predefined data structure.
Claim 20:


     identifying a data dump and a predefined data structure;

     parse the predefined data structure to determine one or more identifiers within the predefined data structure;



     



     determine that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure; and

     format the data dump in response to the determination, including changing values in the data dump utilizing a definition provided within the predefined data structure.



Claim Rejections - 35 USC § 103
7.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.      Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Wada et al (US 20140074840) in view of Temoshenko (US 5724516).
Claim 1:


Wada suggests a computer-implemented method, comprising: identifying a data dump and a predefined data structure [Wada: Par 12 and 21-22 (“interpreting the data dump data in light of the corresponding description in the lookup table corresponding to the relevant hash tag”) and “fingerprint identifier”]. Wada suggests parsing the predefined data structure to determine one or more identifiers within the predefined data structure [Wada: Par 21 (analyzing data dump to identify fingerprint identifiers that can be configured to find a specific bit string in a data dump and using pre-defined rules)]. 
Temoshenko suggests determining that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure [Temoshenko: Col 5, lines 50-67, col 6, lines 1-20 and col 6, lines 29-54 (check to see if values in dump data, dump objects, correspond within the defined range or “equal”)]. Temoshenko suggests formatting the data dump utilizing the predefined data structure, in response to the determining [Temoshenko: Col 5, lines 50-67, col 6, lines 1-20 and col 6, lines 29-54 (when the dump objects of data dump have “equal” or specified range, formatting the data dump by changing the bits)].
Both references (Wada and Temoshenko) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as memory dump. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Wada and Temoshenko before him/her, to modify the system of Wada with the teaching of Temoshenko in order to format data dump [Temoshenko: Col 5, lines 50-67, col 6, lines 1-20 and col 6, lines 29-54].
Claim 3:

Wada and Temoshenko suggest wherein the predefined data structure includes a control block retrieved from a data repository containing a plurality of predefined data structures defined in a plurality of different programming languages [Wada: Par 15-16].
Claim 4:
The combined teachings of Wada and Temoshenko suggest wherein parsing the predefined data structure includes analyzing one or more portions of the predefined data structure to determine the one or more identifiers within the predefined data structure, the one or more identifiers include including one or more of an eye catcher, a flag, a length indicator, and a format indicator [Wada: Par 22, size].
Claim 5:
The combined teachings of Wada and Temoshenko suggest wherein determining that the match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure includes comparing the one or more elements of the data dump to the one or more determined identifiers of the predefined data structure to determine one or more matching data elements [Wada: Par 20-23].
Claim 6:
The combined teachings of Wada and Temoshenko suggest wherein formatting the data dump utilizing the predefined data structure includes assigning one or more identifiers from the predefined data structure to one or more portions of the data dump [Wada: Par 20-23].
Claim 7:

Wada and Temoshenko suggest wherein formatting the data dump utilizing the predefined data structure includes assigning one or more identifiers from the predefined data structure to one or more portions of the data dump [Wada: Par 20-23].
Claim 8:
The combined teachings of Wada and Temoshenko suggest wherein the formatted data dump is analyzed to determine one or more deviations from expected results within the data dump [Wada: Par 21, avoiding errors and par 22, bits distribution].
Claim 9:
The combined teachings of Wada and Temoshenko suggest wherein the one or more identifiers within the predefined data structure indicate a programming language that is used to define the predefined data structure [Wada: Par 15-16 and 20-23].
Claim 11:
Claim 11 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above. Claim 12:
The combined teachings of Wada and Temoshenko suggest wherein the data dump includes a hexadecimal (hex) dump stored within a data storage space, the data storage space including a hard disk drive or random access memory (RAM) [Wada: Par 24 and Fig 6].
Claims 13-18:
Claims 13-18 are essentially the same as claims 3-8 except that they set forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.

Claim 19:
The combined teachings of Wada and Temoshenko suggest wherein the predefined data structure is analyzed by a language parser to determine the one or more identifiers within the predefined data structure computer program product of Claim 11, wherein the one or more identifiers within the predefined data structure indicate a programming language that is used to define the predefined data structure [Wade: Par 21].
Claim 20:
Claim 20 is essentially the same as claim 1 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.

9.      Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wada et al (US 20140074840) in view of Temoshenko (US 5724516) and further in view of Tarlano (US 6584167).
Claim 2:
Wada, Sivaram and Tarlano suggest wherein the data dump includes a hexadecimal (hex) dump stored within a data storage space, data storage space including a hard disk drive or random access memory (RAM) [Wada: Par 24 and Fig 6].
Tarlano suggests wherein each byte is represented by a two-digit hexadecimal number [Tarlano: Fig 2A-2D and column 2, lines 10-67].
Three references (Wada, Temoshenko and Tarlano) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data managment. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Wada, Temoshenko and Tarlano before him/her, to modify the system of Wada and Temoshenko with the teaching of Tarlano in order to store and represent data in two- digit hex [Tarlano: Fig 2A-2D and column 2, lines 10-67].

Allowable Subject Matter

10. 	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
10/22/2021

/HUNG D LE/Primary Examiner, Art Unit 2161